NO. 07-10-0074-CR

                                IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                         AT AMARILLO

                                            PANEL B

                                    JULY 26, 2010
                           ______________________________

                                 IRENE ELAINE MAESTAS,

                                                                      Appellant

                                                 v.

                                   THE STATE OF TEXAS,

                                                       Appellee
                         _________________________________

           FROM THE COUNTY COURT AT LAW NO. 1 OF POTTER COUNTY;

             NO. 123,202-1; HON. W.F. “CORKY” ROBERTS, PRESIDING
                       _______________________________

                                    Anders Opinion
                           _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Irene Elaine Maestas (appellant) appeals her conviction for failing to report child

abuse. Appellant’s appointed counsel has now filed a motion to withdraw, together with

an Anders1 brief, wherein he certified that, after diligently searching the record, he

concluded that the appeal was without merit. Along with his brief, appellate counsel

filed a copy of a letter sent to appellant informing her of counsel’s belief that there was


       1
       See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
no reversible error and of appellant’s right to file a response pro se. By letter dated

June 16, 2010, this court also notified appellant of her right to tender her own response

and set July 16, 2010, as the deadline to do so. To date, no response has been filed.

       In compliance with the principles enunciated in Anders, appellate counsel

discussed one potential area for appeal. It included the sufficiency of the evidence.

However, counsel then proceeded to explain why the evidence was sufficient to support

appellant’s conviction.

       In addition, we have conducted our own review of the record to assess the

accuracy of appellate counsel’s conclusions and to uncover any reversible error

pursuant to Stafford v. State, 813 S.W.2d 508 (Tex. Crim. App. 1991). After doing so,

we concur with counsel’s conclusions.

       Accordingly, the motion to withdraw is granted, and the judgment is affirmed.2



                                                              Brian Quinn
                                                              Chief Justice



Do not publish.




       2
           Appellant has the right to file a pro se petition for discretionary review from this opinion.

                                                         2